IH THE COURT OF APPEALS FORTH? FIRST Jjl Itf//T) Q^M-fiP.


                            c^t No. m$qv\
                                    mww
                                   MMSJ                W 05 2015
                                   \%U£3
                                                   chhistopHbr



 Xn rey
 Overt Ik Anton Thompson,
 Relator,
      V,

 Susan &roWh
               ±
 Respondent,




ES0085-01-07
                           IVENJ3TY'OF ftfcTXES




     Pi'ttrict C»ur1~ of Appalsi 30! Fani'n 5frertjHcusibh.TeXA<> 7700£

l>   Juclai Susan Sn^n.fkrris Ccu/fty Criminal Jad-jr? Center. 1201 Frankllh,l7+h titeryttcusten.
     Hx&s lioo^i

?,   5farfe proSecutcr(s) maimtj) Adi/g been r^^sieJ hy Re^ter^ou/ever Jue to lie 'ateifectiVe
     dfiJi insumutfit counsel a~f court-appoinfeJ aHerney^Toflimy UFom. Relator has been ttnavk
     -to obtain tkU information .hutsuch jS &y&rtcf rzeerd/

a,   PUttrgrille fa-hn llompsoy^ A/ft OtHtS3U. thrrk C^tsiy Sheriff's Orffre Jg/L
     IZOO hhr Street. Houston Jkxu 71001,
        J/Jgy of Authorities                                         fAjeS—l "£

   1, 5+..
     




              ]


              ,                                               -




           i
           1
           i
           !
           I
                                INDEX OF fiUTttORXUES



   Artlrle£§3 tFdeTeniLudMJM                                               FfijeS 15, l{*f17, ll^,tt
   Article l§34afiUTeu,G*tihrf-;M'                                         ftjf5 •/$/ ty, fjf Hf ^
3i Articlel§t aiikeTiX&s Catfhitiw                                         PqjtS 15/lb 17/12/2Z-
 1.\ArHrie Iff? »f-Hie lex* Constitution                                  FaytS 15/ 17f tL
 s. Article i SlOoftUTeas CnsiMm                                          fyes 15/ If,/ 17/ l2, it
    ArflcletdlZoftheTeXtsConstlfatm                                      fojeS II/I7/I8/1&
1A Art-:citl$V0f+UT*Y«c,»fHhHt*                                          fyes iBjIL/ff/lti/lt
    A.+lrk mi of-tie T*»s Cm&UhHm ;                   .                  fiyS /5/%/ 17/%L
 V ArticleSMrfiteTexMConttutcn                                      .   _&qt$ ll*/fl/2$
IDA    ArfckSM JjUTms restitution                                        UfS tlf/fyli/fl/ZS
JL  Article 11,01 J+k Teas CrJe aPCrUlul ProrJaK           .             FtfS    %/ 17/18/^3
J2J Article llOBif-tkTms CJeafCnWW Procure                 :             ?*fS    !(>//7/18/^3
m Article HMir-HieTcHS Ue ofCrWml PmJan                                 FafS     lQ/l7jl8/23
m. Article IUI cfineTevKGJt ofCrinbtl ProceLnt .                        f*fS    !(>/17/It/^3
15, Article (USof+ke Tws 0>k ACrlmlJ PrveJum                            F&J&    ll°/ 17/(1/£3
M M\r\e HHOtF-heT,,« tokACn'vU PrcCeljrt                        :       pAjeS   fa/17/1$/ 23
JZi    Attlrfe M3oMeTeM Ue cit-UJ tnceL*                                 hjes 16/17/1$/ &l.
A      Artilck ML *MeTn« Cje ofCrl^IfhJure                               hjtS $/J7/li,&t
A      Mirk WJfi *fii*Tem Ck efCnnlJ fhcJim                             fajt$ Ify 17/JJf^
m  Article ILOl oMe Tern GkofQrlmlJ Pmce^                               F /$/#/#/
1L /MJe nM§\(\)«f^T™ £„     Eighth An^/mtofihz Uttid Stttts Constitution           ^SS^ISt^/JlyjA/-^.
_ _ _
        FlM^Amlmit^Jia^lS^i^^nsijMon_                   __     PugesJl/JL/JJ^Jl/ 2S
        nr^-A^Wnt£tkM^StM^^iMM                                 FjyesJl/Jk/Jl/JL/ tS
 27.

        B3dilm^mht_efJkAnlkL%i^^ndltMtm^                       Fa^eS_IS/Jl/18^1S.
        in re Cahiil (app, is piit. totfhrtw, ?4 lot           fyesJiftS
        Mandamus key ISI
                  7-
 30,    KUmelman v, Morrisonf(1,5,1iS; U5,Ct, 2571/           f^S5_l3./15_
        $UMM3QS(L%X
_ _ _
        ^m^li/J^Mll^dkMMt)M31Midjmi                          _^e5_Jl/H_
        B_a_t_j_y ££
__,     IAorsu/,JakM^k^lAf.fAUdJl%)323_                       %# )&yu__
        SM^AS^J^imisA^il}.
 33, M,flW „, MuolkrjISC F.li /flJfrftC (ftA tir,lM3)        _%__Jl/i__
 3J\ 15/wf Ar**b*d'*fit* ^ **& C^H-hHon :                     ^S_J5/J^/J7/18/£k-
 35,: \Tex4s Pm\ Cje §31,0                                    srmmiT of casf




I     l_/__£/j2i/ec/l_^^^

      d.hssesslcn tiitn Ittet&to M\lera Cc*trelle.Fe(m-iJi-^se^oji_o£jFi'cm:^

      C.tea*,'™ ofaControlled Suksjurt-Wftii Zrfentto Deliver- Penalty Gr,>«f 7. „r l4 _ HOP Gnrt1-

      aj____



_,.   l_/Wc/)i^_*4/L_^^
      PTKidl* inttmse feurCv rises. Her office is hcahd attint Hum's County Criminal Just-let Ce/ikr, IZo\
      Franklin/1't7tt\ floor. Houston T**Al 7700£,                           -_

_ _
      ksfondent/Susan Srou/n/In contemptofcourtand tampering with apenJlnj official proceeding^ is
      mJjftiyJkl. fu/fi'llmj lr\tr ministerial iutyh ansytr Relator'* properly
       submitted notionsjparticularly l\ls petitions and applications for writof habeas corpus
      -filed individually ii\ these ioar (M) rases,
        ,.   I l . l i l , . - . M .         --




                                                                                             -Pm/l3-
                     STATEMENT OF JUKTStZCTZOI




   /Zpl/Thr.fi/enllt PentoA Thomson^invokes' thejurisdiction of the
first Court of Appeals kpcatisr Ae has no other plain/SpitdyJni adtau Perform its ministerial dufj/
      r
Al\k n/rh lta\/e void ielaforb properly filed documents,-fkerehy enaUinj
Relaford freedom of speech,


                          fluffs msEtfTEf)


   Relator Owrlile Denton Thompson's necessary lejal rijlnfiv he heard, gnd
gnd that of UU due process of law 'have effectively been denied hitn hccausc of'
Faint I ' Ineffective and Xnsa-fficienf Counself*4nd

feint3E' fotMfiderifSatan Bran's Refusal to Arp\jer ^elatir]s Properly Filed Remedies.




                                                                           %_1
                                         STfrrmerfF of facts




Feint H                Ineffective and Insufficient CnunseI




Ccurt-appoiriwi attorney/Tomy UFon^ from the onset did knowingly and purposefully nlsrtppzseit
falator/Querlllt fiprifon~Fko*py Ufon helped to keep Relator unfairly
     TtmM to custody whlk the 5tate conducts an w-jolna investigation oftie neyj allegation,
               •It.                 \   lil. J             I,             i       .           ,.         r\       I                 ../.




     of tihich tz> t^/s day exist no physical evidence or material facts just mere accusation
     su^pportid by confllctlnj circumstantial/^ur^ay testimony,

h.Tommy UPon jid attempt to mai\lpudatt klator Jntt unlawfully comparing evidence against klm<>eff,
           t   .   ,          \ t   .     •            .         .    .       '                      i        .       i   i           .1

   which Is evidenced ly
                       hy the numberjf paragraph enhancement tron the ortjlnal cent/olided
     Conplaintpmented on AW ft/toS to that ^hlch was presented mAugust ft/VOlS after the
     i uly£7,26lS Consalfaton appearance Supposedly for all foarCLi) cases.



C, Hatvr u/as ralobed nfdue process from the onset atthe new allegation; of dnlck Tommy
   UFw possessing clear full kmaikdge helped ficlUfdZ/M^du^sJ.

     (t) Relator was never accorded aprobahle ctqse hearing at the commencepetit of'tht
          Dew allegation brought M*y l^/ZOl^^cr was he e\Jtr formally arraigned', to
          Qlgrlfy/ no presinftion of the new charge wa.s ever r^ak before <3 magistrate hy
           electronic broadcastsystem or in-person f

                                                                                                                              _J_   _ .
  i.ulklato.r-W-4S^fieV-e-(l^-Ca^

dLr\a,rch iA.ljDfr atPn>.-Tr^l Hearing In open Court.Tn^^y Uhn \ld acknowledge without
 xedr3SsJiespj>AttitJiixsAn-&a.w                                                    — **
  the time hem offered ihitddy/then at Suppression Hearing fclatcr would have to enter into
  aplea /jpauift Jth fie PA LPistrlct Money! f Respondent were to side h/lth State at~
  Said Suppression Hearing,

e>,June 1/1Q& at scheduled Suppression Hearing and subsequentJury TrUI,

 ll)Jx>.fainV-LTAFoA-didi^uspsna^iihfjjt^ustcAUS^ Relater's right toJuie process of Ui^u.nJiotk
     oF these necessary proceedings shnJoa Insufficient overriding necessity for such as being
    jtke^eh/J^S£_b,rMgbt^usJcJ^^              with no indlctment/-

 lLuSmMy-L4&.tL-A±ljdmLvel^
     later for July/ %/i£lh
                       '
                                t° recklesslyIaHow
                                               I
                                                   prosecution time to correctthe convolute,'
      n     • l I       I     l     HI \ l   ,1           IA SIAIf   It       I    I    ,   ,1
     CfitopUi/itjiflo^^
    ^uryJifi-Suhsfauetft
      'XL         /.
                            jndicfm&ift/jajij.
                         4- './/-/_,.._-h -J                 -



  'IjjdijlAmiBWLl^^
     jj(fl____y__Ojb_^                                               than sufficienttime to
     j&ttMLMJl^                                         M/MISL.

   „d_-_J___Q^J^^                                                  in the t-___I_^cas.e5_i_i
_J)d^__jca_dS_^                                                :                            .


                                                                                       Pm&J&-
        (/) Is clearly Indicative ofthe grpPh lljfrtjlven Ulm LTomny UhnJby prosecution because
           tilth tie Confidential Tnformant already cp/np forth in the new CASe,this action
           how Ls loe&n rendered harmless toward Shrfe's cause in the aid cases,And


        (11)demonstrates his trMe unwillingness to suppress State's evidence because he LTommy
            LafonJ never reasserts Relator's right to suppression hutInstead flits thiS Useless
           motion to bring forward the Confidential Tntorpnant,                                .


     a, Also on July 17.?J0\^ at Consultation for oil four (t) cases cam* the following '

       (1)Relator naife second requestef Tommy ighn to subhft motion for examining trial mthe netV
          Caseffor yvhlch there ugkr~hy Tommy LgFon In the three(f) old uses hefore indictment
             afhr indictment,and /or mosti^porfntfy before he set the cases for tnah

I,   T*/"»y l^fo*\ in fiefhredt) nld cases ^ver filed the necessary pretrial motions to ppofct
     f\e cnnsfttiftflAdl and .statutory rights 0f felafcr^wrllle Pentcnlhcmpsan/Acrdid he
     rzmsint feUfcr honnrMy in the /lew CAse.,
7"   omtny UFon hy \i\ver if) flttS yeAcsjif fcgal egrtrienCA/ both
     defense, and provei/fanglj has III factprrflSSed to havinn knowledge at Criminal proceMCSjiL
     AvrMlp^fe h\nt»r in all fourfa)ca         pehalffif his cllentLlelatorJ,

_
         Tm^y UFon has possessed knowledge of evidence fo inpeach the charge in the new case
         before indictment/ Vet refused to exercise such atan examining trial on the behalf/of
              11    F* _   i   **t

         his client LfelatorJ.

    5,   August 31,2015 afso-called Evidence Exchange Tommy UFon was removed or allowed to
         re.mnve nlmself from Relator's cases. Maction that was txhen because ofthe complaints
         of his ineffective and insufficient counsel In Relators comprehensive applications fo
         yrifof habeas corpus suhmltfeJl individually for the tfiree ti) old cases on August VO/WlS




                                                                                       Faae o
                                          I-   \'




                                        STKTEHEUT OF FACTS



      BtujdiJLAUfc^jd^


      harch 13;£0l5 at Pre-Trlal Hearing in open court.Respondent/Susan frwOfdid knewingly
      attempt to coerce Relator. Ouerllle Denton Thompson, info Accepting the minimum time being
      offered by the District Attorneys Office or agree, to enter into aplea of guiltwitii district
      district Attorney ifshe should side with Sfatz atsubsy^t Supprp«ien Hearing, This
      fact should ha verifiable by accessing courtroom minutes and/or transcripts,

_ _
      I<2pdMi___       _, In the new case all there exist is mere accusation supported by ho physjcAl evidence or
          materia] facts just confliefing circusstuffai/hearsay evidence./

       f
           _i_7ij8ssfM!ifc^^
       Is that oftightf shall never be suspended .and shorn be renierei speedy and effectual.

       Respondent by rfifuilna to acknowledge Relator's evidence ejjainsf his jlLaal restraint ti)nugh
       Kel&>rJ^pcop^ly_sMbmjfM-rj!^                  affjdmfs' is cl^sIy^MAjdnrea^nahlyJinyiQg-
       fal&tcr U\S right to be heard and due process of law.                        ,

i.,    August3l.2CfS in open court the, following facts were establishfid '>

       a, Through ler c-.lrrujfeus retortj, Respondent/ Susan Brown/ has acknowledged receipt of
          Relator QyeriHe Denton Thompson's August20/2015 .submissions ofApplication for Urffof
           .habeas corpus_mJdudiL

           j_Xs_g-£gfe/_i___ &* beingj^.ere^m.oflo-nS-/AnL

           (luslnp has removed Tommy UFon nr allowed Tammy UFon to remove himself from Relators
               _caSp< by stating thatsuch was not dene, because ofanything KeUthr u/nfe.as if
                Relator had wrote nothing /she uould have reacted j/\ the same, fashion,

      LLi^andenttojzjhese£.ojidjda
           Akfosiflon foivard. Relator and these cases/fr*m which b\&S ran he inferred» Relator issarv
           Mcl^was^rf^hljzakleJjLa^
      . fransrrlpt Ifacafrate-


                                                                                            lag^JO.
    C, Respondentexpressed far desire that the net/ case should hold priority/ yet jje next )ny on September
       I/20& wUn r Raptor's constitutional and statutory rljhfs,

    Here.ln lies reasonable suspicion to conclude Huff Respondent/ ifshe ever was/no logger presides^
    Impartial Ja these fourit) matters,

X   Rejtk-pArtiieslA^l.oAS^bo.w_co^^

    XjL$.os^-p.aidtJesljLctjMsJ^

    £jMtk~pAd2JLsLA.cTJMJ^UhM.l^

    f_Ml^G±-£te^tC0M.OMS_0)^JjDte
       k\L-C££&rX^
       r

    Xflj:.<>/i£We      loft'leers she presides oVer in these matters ,Pier discretion Is abusive and clearly needs fo be .
      igoverned by that of this Court.

 0,1 ftefjrfcry Over!Ik Denton Thompson/ has submitted many remedies to "the Iftth Judicial DistrictCurtof Hams
       County/Texas but he bis confinement could only obtain the submission, dates of those papers that may be
      \vlewed as pertinent foiward this cause/gnd they are gs listed '<

      WPetition for Writaf thbe&s Corpus for Bond Reduction Prized oncp on ^'p\/£> and at/am on ,1/J^/Jfi f-

      \bMotion far Evidentiary hearing served nnre on fa/HjjjS and again on ,(j/£/^>, /

      \CMotion fo DliMi<n f'/W/j5 f-

      d,Application -far Writof Habeas Qrpus separately served for each ofthe 4\ree(3)ald cases on         t


      e..Application for jJriftf Habeas Corpus served -Porthe new cose nn jJmL^^ '

31    Ptlator Ls provided in the Appendix asworn affidavit -fa satisfy the. Court's exhibit requirement
      hecn,use. copies sf the documents in guerfloA cj>uld (\of be hereto attached due to Relator's lack of dCCtSS
      any \nnyr +° tnose materials /y his confinement/ butevidence of their submission can be ascertained
      jimugh court record of the IfiStk Judicial Plstrict Cturtef Harris County/Te/as and by
      arresting the Website of Chris Daniel. Harris County District C(er^Jalso as evidence of th
      August Z0/7MS SjuJsJwssJfinS/4 copy ofeach ofthe threefold rAses. was mailed fo the Court
      iif Cn^m_^W_mijiW_Q££-(?f t/impson/ ha$ made over 10 requests by !~bOf one wrlikn letter ~fo the

                                           .                                                         faf. l^
          Harris County Sheriff's Office Tnternal Affairs/and two grievance forms/ all in effort for the last
          three (3) months tv receive from Xomate Sank at Hum's County Jill mHouston/Hams Gantt//Texas an
          Account Activity Ledger covering the lastsly months ofperformance with no success, butas tn
          effect such and declare his indgence, Relator has incorporated in the Appendix" a sworn affidavt,
          Ihtrefore/ Relator now humbly requests that the Court allow him fo proceed in foma\ pauperis,

i_        Relator/Over!He Penton Thompson/iwould also shavthe Court that Relator enjinally-filed an
             IleafIon for Writ0-P mandamus. In ike Court nf Criminal Appeals en September l3/Z0lSJWl'^3,
          7fi7~0iJ and the motion for leave to file Was denied without written order on September 10/
     If
          UB because Relator broke the chain of order In filing such document but Relator does
          now Correct such error by first apologising to the Court for that unfortunate break in
          procedure due his ignorance and revest permission to file tils Application In the First Cnurf
           f Appeals. :                                                  :




                                                                                          fgge, 13
                                                 ARCUMpiT


        \hint I \ Ineffective, and Xnsafficienct Ca^W



    l\ To show Ineffective counsel. Relator/Overllle knfon Thompson. moves the Courtto recoj*lze. the two
       lelemtKh ofsuch In ^^^^Ji^ls^M^JO^S.Ct.^Sr^ll LTdM 3C5(im)4ereln
         no pretrial discovery'was conducted nortimely Suppression motion filed -Tn Relator's threpCs)
         •>ld cgsesTommy UFon en March 23.201$ at Fre'Trlal fkarlna does tie following '>

         aSets Relator for trial withoutconducting apretrial 41n'^ refusal -h, accord Relator an 'x-gmlnlng trial for the ne.WCase as requested
         having /)/J sufficienttime for such, atotal of' Hdays.\/\o\ated Relator Overllle Denton

         _____                                                 :                     .            ?a5e I'd
         HtnpsnnS nakfs puraia.rfr °fa Article \L0\ of the Texas Code of Criminal Procedure,

_ _
         Tommy LafoA 's failure or refusal to file any of tie necessary pretrial mctlonS to frofect
         hl&toris constitutional and statutory rights tn these fcur(t) cases are violations pursuantto the
         First/Fourth,FIfthjSlxth/Eighth/and fourteenth fimeadmits ofthe United States Constitution/
         frtick'lM.S^MMJlO/PftoJI $11 tftbeTenS Constitutionf4hi Article 3111 of tie JoXas U
         CrJexlnaiAociduR.,


    5,   Tommy UHn by and ijreugh bis mspiraterlal effortto aid and abetState prosecutor(s) has prejudiced
         Mafejr_u.nlusjjy_aALunfaJiJyJ>y
         justcruel and unusual punishment butalso acriminal act of tampering btcause such was dene
         knowing the falsity ofdocuments and information in ail of the four (H) cases dud using such with . .
         the lifkiit to affect thy, course oroutrode of Relator's pending criminal procedure pursuant to
         Textf Penal Codes 931M and §37.10 and violates Relator's rights protected under ihe Eighth/Fourth/

         Wgfthe Texas Constitutionfand Article 3113 offin Texas Code of CriminalJrcceJm.,

_
         5IfmiayJLtfjDJLfMy^^                                                £0 plus yeaTS-ofLtriminaJjM.
         jy/ie/xe/iceJi^^                                                    to impeach the criminal tmryyL
         4a.Adopt into actlvlfy My of Motor's properly snlm\M& motions,

b.Act on Relator's request-h file for an evidentiaryhearing in tjt threefold rjses and examining
    trial in the mw case.


7V§£ -Jjft? ofthe Texas &*                                       ARGUMENT




     fointJLl Respondent$M*n Bn>Wnfs Refusal to fasuler Relators Properjy Filedj Remedies


 I   On fAtrrk 11/U>iS/RespondentSusan flr^n i>y alkmpHna to coerce Relator Over!lie kntinlbempion into
     0^tiA^fJea^fg.uiJtdld Infgct viojstej^latoris rights wow thzJilftfySixth/t^i£^
     $_i__si_L     _il___fe___-- ofawritdJsdmi_L£rpjd$_3r -fie new cgsyldator Overilk flenfcn Thompson Jm^a
       Sj3__f€fl acx;oAeXA^j^A_mL^ixs^\ng/formal trmgfletifif/Arjejmw
            !____j___H_i^._^
            \!                                                              I                       j

       J Contempt'________punishment waj_is^J>j}fk..crjj.el o,nd unusual pursuant fo the frihth
       4Amendmentof the llnltzl5id& Constitution/ Article 1§I3 of-fke 7__s Constitution,and >
        'dUJoQ.. ajdJ..L..0i^fiLLTmsSJe ofStlmal PrrxedursAlnaddlfi^/viators rights                 . I    IWtniarius Is mmkfo. correctjudicialaction fiiaf:/adores dearbindi/io pmeJlent
      [because trialjudyes do note-(\\cy freedom toignore ti\e law, kjozaclcfy, Kn j'Ie
      {(nppJCpislUWlilSS.^Zd

 y>\\ Relator/ OvenIk knton Thompson/ has shown f\\e existence of legal duty on the khaff. oT         r




   \Cthe.USth -MImaI. filitrlctLoucfoffams^                           .perferm.-tfejm.dm:S.oi\                               MAYER




 J4 ______^_^___/.___g Ayr/?/) TlwjnfS.C/ji/Tis..LL'nd.in^pprtssiVe iilejaj resfnlnf
 i_pry -/Adf trie Louff w\'IL^rant tihl.Appi)'cation for Mrifof /WanJanus and issue
 [such yrlt fo __vi_l t^pntltjdL/^As^j^ro^hyMxtLrMt JuJge. ofiiie /_&£/,
 'l/JidkwJk^                          GeMJlL/Iixfy^                             IJufy
 jiii____i/j_____^
 hot dkcretlcn especially those documents Suhmifej of) June fff-Zff^,' ^fy tfy r10^'
 Ifugust tO/lQlS, And September; /^/S, .

                                               i&pj^f:fdlyj>ubSSfjl

                                                             AppUsMf




-H-




                                                                       J&/____
                             VE&FZCATTON




 JSltXTEjSFjrEMS-
 COUNTY OF HMfcS




     0^rlk.Jkitt)mI^

    \\
         X   MiJie.ApylkMt...icL.^
__l________^___y______^
MsfkeJtp^l^



                                                                    SjgAdurs^^^Appilo&lltL
                                     •^r!^Pr^rt^^3^f^>7M"'S-'. '



    SUBSOcTBEP AMP SWOtN TV BEFORE ME TWSSS                        n mcf QcMk+j
                                                                                             '/
___?__




                                                                   ^^___._!__g___




                                                                                  Pagel:L
                                                 APPENDIX




 u..\Mli\tiMca,mRcm>m k/Aer vt'tliMtfnbahk cAUSe^supported fa *.*fk or ^
  Ii
 .I IsUU *W dsfsdy pMlt trklty sn i/np/trtiAjury.ltesUII /i«Ve tk rljhttc A«*ml tk.. natire And cause efctkeAccusation mlnit
  \lkle\,AM it..have, acopy there.d~.ite shall not be owpelki to qike.Mm&..aju6st..fatoelf/4ai s.UH[ nMttiirljhtff.hlg.-
. .].[ heard by fa'fwJf.cr counsel/fckctk,shall he csfftcntAhtk wttmsts.4k!jnst..kim.tutd.shall hive mtfukuy..prccessSceMkUina._
.._ji.w#?)__ it hisfmcj,.                                                       :.
 ^nl/irtrcieSLil^eftkTextsCwtHuhtnMfH^/iS.CORPUS, Theyclttf hnkv corpus U*uritcfrljktfMi shallneftcksj&f&m
. . IJhtl^lsltureskull[enactUviStn rtidtf-fM rwdyspeedy and effectual.                                     ...                           ....... V



                                                                                                                          Page oV?r
 in [Article $§(> eflht Texts Q>.iutJfvtlti\l CcMTs ofWFhLsy,, S*li Curtcf-Appeals .skill hTk wnte-fh he.
     uiised wkn any pxrm.lsrzstre.Ued In his llherty, Zfis an.order. Issued. hy a. courtorjudge cfcompetent^. ._
     ;\\urlsMctkn/dirtctu.to.My.e.he k*vlnj.4..p.ersen In kls custody/or under his restraint, ctmnAndkg hies to.pmdm
    ...sack persco/ata tine and pkeg flawed Inthe M/rlt-and f.hoy u/liy he is. held In.custody or mdzr restraint, ...
II: \ArfltkJl05efik TmUdicfMvln&i ftWw*,^^                                                                 ttf&k/ik...-
   \Iplftr.lctScurfSftlfi.ComfyCmrisjfrAnyJulqetf.s«\d Courtsjfavep_?*er.tz> issueH\e..hr.it.of..h«^.corp.uS/..a/illtIs....,
 .itkelrJ.aty.f.Uf.cn proper motionft> arant theyrtt.under the rules prescribed..hy. law.:.. _.__
..#: ]jWi'cJe. fUMthcTms Ccd^c£.(j-lMkLfrc£dm,.f^                                        MmmTIm .._s.icaa._W*ufe\..a
  |.| ludac.undertk-.cl^                                                                                                          _
  jle/amine the cause ofthe appikant/and Issue tk WritreturnMt attiat.tim./ In tf^^mty.Jaere.thzM%S^_
  V.Was charted.Infix, inJlldi»ent.er.lnfprmtien toUv?ies/i cofniffed,.ik.sh&.U ulso. specify...Strut.Am., mfh?. .Cey/t/v.
  iU/rWsft wlli.kHriii.nitlc:.ni                                                                   ,_                _....        ....
It;\hrfck. II..// eftktlmi-Ced%.cf,Cc!a.inA.fmadure .EMXJFA&tJ&JfatirpscappfiMttJ.sUlLfetiie earliestJay...
   \\idilck.tntj.mgt can devote to..hearing tk cause otths-Appli'cant                                 -
$,\]Arfck. I!d$ oftkTx&S 0>dt «f.Cnenul hoJmt.k!R[TQmwP..VX^r.MftY,]lie.rttrfh4fasjcciftisl*llk
 ....arA'itti vltioxt dekyhy the judqt crcavrtrecelvliuthe petitiM/unlessitb?-tnt    _U__jr:__£_^^
                         Jij___5_,

lZj__t___j_fe
     | th&a criminal Accusation /_._.. mud* kettre .g.-CenpsfentatimPtityi :                 .
.__ jfrtick llM eftkT/isCJeofCrlmlnil Procedure, tf fRCof.Sljii.V$ OfftMSt.^Kti^upon an .exa^in-atlen ankrUk&.cprpvS/
    JtAffi&LiteJllilSmd^                                                             fas.,kse.n C£^nlf^djbyjj\e^mei^.
 ^|.,Ae_^__L_J^^
     j\
 /f,( frrticle IticQtttkt Texas Cede ofCriminal fnadm. REFUSX^TQEXECUTE yHTf.Any officer it Up* _•f/ft.f J„„a£__e._a_, at/t the. definda/rHs demotion.

ntj\Mic\eJLZlJ£ik^&^                                                                                                         car.


    St&e£.pej36AjaMiotdMlL^
    y£:_L._.:i^^
_jl_k»._c_5M_.^
   i •

...J\.„fvr.isjuA6.c?,..£±Mrit^



                                                                                                                     %fi_l_
           _j__t_.noAiisccdmary aSt/dsmnd fec^sr3>rm&nc^aad[^^iHLj^..CDurttc.perform,
      J_i_lgiii___^^                                                                   enquired .norexcess!*! fines i^pos&d,ncr
           .C_?LW..J_i_5M[^usi)_.
      ___f_U___Wi^^

           -_x_^/_...__-^
                      i__u__^__L^nW
      .2L^irst3mJn7frt1.._._g..4/d__ States CsrutltufiM, AH\ persons born t>r faturalized in the Unfch Sjzctes and
          __^_Ltg:_^._^                                                    And ofthe State: therein tkey reside,htofkfe shall
          ..__-j___£..._^^
          _Sai_Je/dW.._y.y?xd__                                                                                     ts

          _jM_lz!c____^^
     __Lj_____ie_£^

          -f^iy____C:G^_^^
           __e/_t_^_.pi^k^
        searrke.dfaad the per>n< orfhlnjs -fo loejei^ed ,                :       ;
     -Mj_J_.._4^U^^                                                                                                      _T_


           ^rltof Mandamus uert nofreaulmd to be admlsdhte t»i//Ve/if._,
     __U__Wj.__^^
     — .yhe__._ M/iW conducted _Q_a pretrial discovery
                                                    !a_jand fulled tc file afinely supprtSilcn mtUfi W
                                                                                dysuMtssSiei         against
         ..^l!__C_}_._.    I




    IMnnasonakk Uen the courtmie -the findings without holdinj an evidejitlary kearlna)y (finding lack efan
   [evidentiary ktarlna inadequate fc find tacts.),                                                   .__.
3li. Slicil\ A-inindme/ttfthe United Sttfos Cpns1itution,£/i all criminal pnfttcuficfiS/the accused shall en ley tie right to a
   : speuy ana1 pub lie trial/ky an Impartialjury of the Stsfe and district wheeln -the crime shall have, bean zwnffled/.
   ..tihlcn districtshall hive keen previously, ascertained by law, and tc be.Inferred fif.ths nofare and cause ofthe
 . [ accusationJ1v he amfhntel with the vltnesSes ajalnst. hl/nyfc.ha^e compulsory process fprckfainlna fitnesses In
         his fiver/ and to have the .Assistance of Counsel for his defence,.....       .
3S, Texas Pencil Cede §37,01, TAflPft&b t&M MFfiMfCMTNO rHVtCftl E\&P£tJCg. ft person co^fr an offense iff
         knevinjikatan investijafcn or official proceeding is pendlnj. er in progress(he tM^/pr?sents^>r uses any record-,
 _.. . .demiwnt/orthlnj with knewledae ofits falsifyand with InhnttP affect fhi course erciAtcome.cf.the.__
        invesjiaatipn erofficial proceeding *.                    .__ _                            __ _....
%t Texas Penal CcdeSSIAO, ft person cpwlt* 
     STAT*OFTEX)t5
     COUhiTYCFm&S



  .' £/ Ovcrllle Perrffin Thompsonyfirst, kinj Jul/ SvJcri^ depose ciaJ say''

  LI aw tmtelatcr Iniiie.dwc proceeding.m. ^kidi..Reif>6mid'ySMSA0.Jktwaytfawnib/e.
   Judy?., cf[the JiSth Judicial Phtrlct Courtoftkrris.CouAtyT^S,..presides in
   . Causf_..Mers.lWW/.M5ffl/fl'i(,.i,57/finl l%M3,sty\4 State, of Tem vs,
     OverilkThompSc(\i          ___ _                _.._,__

'£>,\ fa later. iS Minfiffe .tit- thrrls CountyJulIin .tkrris County/Tus....who has keen itvrona(y
   ._,. cctrfimi tor.th? ctfeoses charted m$0,la cause numbers jnd.to re}U\/e fiIs oppfej^e
     .ctnl illejdresiralotjnsucl] miters, hasfiki in saij_ exurftiw-followin*,remedies'.

    dfetifon fi>r Urif0f tt&lms Corpus for fond Reduction stmd ence en 3/lj/lS and again on jj/i/l$'/

    hSpflon for Evidentiary ttearlm served once 0/1^/lj/i^ and AQAin..ci\.            */



    C.Moflcn fp Plsmlss seri/ed on 7//6V/9 /


    Atpplla&icn. for h/nfef kkas Corpus septrctlyserYeLfbrmh cfife :fhmb)old.oc&s en y§JtO/lS>
                                                                                                 /




    BMktt mac^^T                                                    [%e /- of__J           fye, 27
    e.-. Application for Uritof Hakas Corpus.senLelJk2J£JL*Ji££&&jPA^(l/&

SjJkL&^SSLj£Jt^...QQftlM
    ia_^ficfafi___f__{_
    __._________^

..___!e._.4_ii_l_L.            Affidavit of ovexziiEpnnw Thompson xh sumer of
                        WftTC/ttlOtd FOR N&TCFfltotMMUS
                       TO ffrOCEBP XN FORMA PAUPFRXS




      A/foenlleJgjcifojiJh^
    ____^___}J__6_^^
    _±e.^^__^
   -Sadd^ro&ijiuySLjJ^
   ^fip&i-jifLt^

    ...!_:_:...^
    i__fi______L|___^
   ___rf_J___3_-_^._____/___^
   iJA.nfikLLjinL.MijiiSTi_

£» Relator furtiicr declares thtjfjn the last It months/ he ha< received no men: in total jjgn
__Ld^_^________^
  ._J_ij_i__^^
    ad rnonths.                                        .                     ._   ;


3* delator has keen detained since October tt/jjpl1] ^d is currently confined of tiarri§_.
   £tutf£h__lj__3__^


  .ihduAil^.my..^                                                .                 .      __



   IH Fom/t FfiUfERXS                                          r?aae) nt^JaeW
.„.J_4:_r--e_3_
   lMdjAim..£.r.iimryJls.iiS^hclisftiniiskitijS^nl^bfb'jyyJ^rythlm
   has hemJosffohim during the unlawful invasion jf hk r^i^icc _y> Qrf7>jper tZyiO.^
   .___.4_._%lj^

.4.J_i__-j___M
   .____L__t._._J


__i__i.______fe^__
.___i_u___^

   fc_i.i_t__^_l__^
  _l__J__^i5^
  _______^_!_!_k___
   ____________         Disciplinary and Grievance Section
                                               Date: 9/16/2015

    To Inmate: THOMPSON, OVERILLE DENTON
    SPN#         2425321

   Location      JA09       6E1A01


   FROM:         Inmate Grievance Board




Your complaint regarding
BANKING/VALUABLE PROPERTY

has been received by the Grievance Board. After review, it has been
determined this matter does not conform to criteria applicable to a
grievable issue as outlined in the Inmate Handbook, but instead is
a Banking request

Your request will be referred to a supervisor. No further action will be
taken by the Grievance Board regarding this matter.




You are required to review and follow the approved Grievance
procedure on all future complaints.

INMATE GRIEVANCE BOARD
                                                                     ?af>3\
         Disciplinary and Grievance Section
                                               Date: 9/25/2015

    To Inmate: THOMPSON, OVERILLE DENTON
    SP/V#        2425321

   Location      JA09       6E1A01


   FROM:         Inmate Grievance Board




Your complaint regarding
BANKING/VALUABLE PROPERTY

has been received by the Grievance Board. After review, it has been
determined this matter does not conform to criteria applicable to a
grievable issue as outlined in the Inmate Handbook, but instead is
a Banking request

Your request will be referred to a supervisor. No further action will be
taken by the Grievance Board regarding this matter.




You are required to review and follow the approved Grievance
procedure on all future complaints.

INMATE GRIEVANCE BOARD                                               fyt 31-
                                Case fdo.MSW
                                    . ... H^30
                                       mm
                                       mm



2rt re./
(fertile Penton Thompson,
Matery
\   V.
Susan Brown
           V
 Respondent,


                            CERTIFICATE- OF QD^Ll^CE



    fgldzr*Ovtrllk.Dentin.Thompson, submits.thlS-hisCertificate>.. of.. Compliance in
[fke AoM..e~cajtioned cam numbers hayinj-Ser^Lan affl!..cdloAJ^r...^r.(tof'_.__
':mai\JlAiMS..cn .the. FirsT Coart.cf.hfpeals .//j ttousft?nyTex4S/4nJ hereh.
 cerfifi^. fhdifhc nuinher.oi1.^^                                ppll,




                                                                         3t "^
                                  ____fc._____

                                         W_?3P
                                         J_4tt__
                                         _   _   _   _   _   _




 ._ilj_l

 ____J_____9^__^_-
 J__£__y       :

 _____/____!
                   '/-
 __^_W___




    X, -W/'Z/e /WP/) Thompson,certify thatoA Qcsbjser £7.10$ ^. /./i
     '     /   J _       r^   f     _.               /'      „'   ./^       _   __      /       '   _
__id___l_____tfc^^
^j_Xs£^_2p_i______^
.J_.J__f_^^


                                                                        ___•___._. PMtmJ}wMfSc>.a./Jri




                                                                                       __%__!
                                            _9GS__S^
__\i_tscoi*rf^^                                   Efi8_D     j£8 U.S. POSTAGE » PITNEY BOWES
Ham* Ownjle tkrfth/l ThomfOf]-__
Stteet: |_t__ fofer
         Houston, Texas 77002
                                   ,v_a^                    __

                                                              ^ ZIP 77002 «
                                                                  02 4W     '

                                                                             -^/   ^
                                                                  0000334684 NOV 03 2015       J
                                     R
                                                                                               v
                                         Flirt Court ofAffea IS
                                         301 Fanln SfnetyfimZw
                                         Houston yTexts HOOt -Wfa